Title: To George Washington from William Heth, 13 July 1798
From: Heth, William
To: Washington, George



Dear Sir
Shillelah 13th July 1798

Permit me with great sincerity of heart to congratulate the United States, on your being once more appointed Commander in Chief of their armies. This, in the event of a war, to support that Independence so nobly acquired under your auspices, was what all America looked for. It must be so. And may you continue to be the favorite of Heaven, as you have been the pride, the glory, and the defender of your Country.

The latter part of the pamphlet which you will receive herewith, and which is now presented to you by the Author (but this in confidence) will inform you that I had no difficulty in making up my mind, never to withdraw from tempestuous scenes, when my Country shall be in danger. And should my services be deemd necessary in the field, before the present gathering storm shall be dispel’d, it would be the pride and glory of my Heart, to be placed by your side as an aid-de-camp, with a rank proportion’d to my former rank, experience, and service, so that I might be able to take command on any emergency.
You have also herewith a Richmond paper containing an oration deliverd on the 4th Inst. by a Presbyterian clergyman, who, not many months ago, leaned very much to the Democratic side, and a slip from Davis’s paper of the 10th will shew you, that the friends of Government are determin’d—at least in this quarter—not to remain any longer silent spectators to E. R.’s subtle machinations behind the curtain. These papers are now handed to you, lest they may not be among those, which you regularly receive.
May you long, very long enjoy animated Health, and strength of constitution. and when calld hence, to sup with our fathers, may you receive that never fading glory, wch is held up, as the reward of the Great—the Just—and the Good. So prays, your most affectionate friend, and faithful old fellow soldier

Will. Heth

